Citation Nr: 1504134	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUEs

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) from March 26, 2009, and in excess of 30 percent from January 1, 2010.  

2.  Entitlement to an increased rating for diabetes mellitus type II (DM), currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from October 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which denied an increased rating for DM and granted service connection for PTSD effective from March 2009.  The RO assigned a 10 percent rating from March 26, 2009 until October 26, 2009.  At that time, a temporary total rating for hospitalization was granted through December 31, 2009.  As of January 1, 2010, the 10 percent rating was restored.  In March 2014, the Veteran testified via video conference at a personal hearing before the undersigned at the RO.  The Board remanded this case in June 2014.  In November 2014, the RO increased the disability rating for PTSD to 30 percent effective January 1, 2010.  The United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.  The issues remaining on appeal are listed on the front page of this decision.


FINDINGS OF FACT

1.  From March 26, 2009 to October 25, 2009, as well as from January 1, 2010, the Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity, but does not result in occupational and social impairment, with deficiencies in most areas.

2.  The Veteran's DM requires insulin and diet restrictions, but does not result in any regulation of his activities.  


CONCLUSIONS OF LAW

1.  From March 26, 2009 to October 25, 2009, as well as from January 1, 2010, the criteria for a 50 percent rating for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating in excess of 20 percent for DM have not been met.  38 U.S.C.A. § 1155 (West 2002 2014); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in June 2009 and January 2010 letters prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

With regard to the claim for a higher initial rating for PTSD, the Veteran is challenging the initial evaluation assigned following the granting of service connection.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), Social Security Administration, VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disabilities in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here in the case of DM, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Staged ratings are not warranted.

With regard to the rating for PTSD, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart.  Staged ratings are not warranted.

PTSD

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

Prior to his hospitalization in October 2009, the Veteran reported for VA treatment.  At that time, his memory appeared grossly intact and his speech was clear and coherent.  His affect was appropriate and his mood was anxious.  He denied any suicidal or homicidal thoughts.  He denied auditory or visual hallucinations.  He expressed motivation for residential treatment.  He stated that he wanted to control his anger.  He also wanted to stop his nightmares and improve his sleep pattern.  He expressed that he wished that loud noises would not disturb him as much.  He wanted to be able to visit his children and his grandchildren, but the loud and sudden noises would get him so upset that it took him a long time to recoup to regain his composure.  His GAF was 48, indicative of serious symptoms.

During his hospitalization, which was the Veteran's first inpatient psychiatric hospitalization for PTSD, he complained of being depressed, he was isolating himself, he was having sleeping problems with nightmares and night sweats, anxiety, relationship problems, an increased startle response, short term memory problems, flashbacks, problems controlling his anger, avoiding crowds, mood swings, concentration problems, emotional numbing, and intrusive thoughts.

After his hospitalization, the Veteran was afforded a VA examination in May 2010.  The Veteran was married and reported having a good relationship with his siblings.   He related that he tended to isolate himself and had anger management issues.  Mental status examination revealed that the Veteran was oriented to person, place and time.  His speech was unremarkable.  His mood was anxious.  Thought content and process were unremarkable.  Judgment was intact.  There were no hallucinations or delusions.  Sleep disturbance was reported.  The Veteran did not have inappropriate, obsessive or ritualistic behaviors.  There were no panic attacks.  There were also no suicidal or homicidal thought.  The Veteran's impulse control was good.  The Veteran did not have problems with activities of daily living.  Memory was normal.  The examiner opined that the current symptoms were not severe enough to interfere with occupational and social functioning.

Thereafter, July 2010 VA records documented an increase in irritability and anger.  It was noted that the Veteran had avoidance/social isolation and depression.  He also exhibited hopelessness, loss of control, anger, startle reaction, hypervigilance, intrusive thoughts, and sleep problems.  The GAF was 48 to 50, consistent with the prior notation of a GAF score.

The Veteran was afforded another VA examination in August 2014 after essentially testifying that the PTSD had worsened.  On examination, it was noted that the Veteran's wife reported that the Veteran had mood swings, hot temper, variable sleep pattern, flashbacks, and difficulty participating in family activities.  The Veteran reported that his activities consisted of watching television, using the computer, and reading news.  He enjoyed motorcycle rides.  He visited relatives for Christmas.  He spoke to his siblings, but rarely visited.  He also communicated with his son.  The Veteran retired after working for the same company for 30 years in 2004.  The Veteran reported anger, irritability, and low frustration tolerance.  He also had sleep problems and decreased energy as well as low motivation and a lack of interest.  He avoided loud noises and crowds.  He indicated that he isolated himself and stayed home most of the time.  He had acquaintances, but not friends.  On mental status examination, the Veteran was cooperative, his speech was clear, coherent, and relevant.  He had normal reaction time.  His mood was unhappy and the Veteran was not thrilled with life.  His affect was appropriate.  There was no thought disorder.  There were also no suicidal or homicidal ideas.  Memory and concentration were good.   The Veteran met all criteria for PTSD.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity,  

The Board finds that the May 2010 examination is inconsistent with the other evidence of record.  The examiner who performed the 2014 examination specifically indicated that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity, contemplated by a 50 percent rating.  With the exception of the 2010 examination, the Veteran's symptoms have been shown continuously during the appeal period.  His wife also attested to not only the symptoms, but also the persistent nature of such symptoms.  

However, a 70 percent rating is not warranted because the Veteran's PTSD was not productive of occupational and social impairment, with deficiencies in most areas.  The Veteran does not have suicidal ideation.  The Veteran does not engage in obsessional rituals.  The Veteran's speech is not intermittently illogical, obscure, or irrelevant.  Panic attacks are absent.  While the Veteran has depression, it is not to the extent that he is unable to function independently, appropriately and effectively.  There is no evidence of spatial disorientation.  The Veteran does not have neglect of personal appearance and hygiene.  The Veteran was able to maintain long-term employment prior to his retirement.  The Veteran maintains relationships with his wife, son, and siblings.  He also is able to maintain relations with acquaintances.  Overall, he is not unable to maintain a relationship.  

The Veteran has irritability and anger issues, but he does not consistently exhibit violent behavior.  Lay evidence from a former work associate and the Veteran's ex-wife attested to the Veteran's anger issues in the past, nonetheless employment and some relationships were maintained.  His former work associate indicated that there was often intervention on behalf of the Veteran due to his anger.  Nevertheless, the Board notes that the Veteran successfully completed a long career spanning decades.  Disturbances of motivation and mood are contemplated in the 50 percent rating.  Overall, the Veteran's disability picture which shows that he is cognitively intact, but has problems with anger and isolation, is more nearly approximated by the 50 percent rating, particularly since a VA examiner with expertise in the psychiatric field specifically indicated that exact level of impairment.  

Based on VA examination findings as well as clinical and lay evidence shows that the Veteran also does not exhibit similar symptoms to those provided in the rating schedule, of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112,117  (Fed. Cir. 2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board concludes that the criteria for a 70 percent rating are not met.

DM

DM is rated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran has been assigned a 20 percent rating.  A 20 percent evaluation is warranted for DM requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for DM requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Compensable complications of DM are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 and Note 1.

At this juncture, the Board notes that the Veteran's DM results in complications consisting of ED and peripheral neuropathy of all four extremities which are compensable and rated separately.  The ratings of those complications are not under appeal.

With regard to DM, the clinical records show that the Veteran's DM requires medication (including insulin) and diet restrictions.  In February 2010, the Veteran was afforded a VA examination.  It was noted that the Veteran had been on a diabetic diet and had been taking oral medications.  However, six months prior to the examination, he also began taking insulin.  The Veteran denied having hypoglycemic episodes.  In addition, there had been no diabetic coma or ketoacidosis or frequent hospitalization for management of DM.  The Veteran was seeing his treating physician every 3 to 4 months.  No restrictions had been placed on the Veteran's activities due to DM.  The Veteran had been employed in the same job for 30 years as an auto mechanic, but had retired.  The examiner indicated that the DM did not preclude sedentary employment or performing daily activities.  The examiner indicated that the DM was under good glycemic control. 

The Veteran's subsequent medical records documented continued treatment for DM, consistent with the VA examination.  The Veteran was encouraged to exercise and follow good nutrition including seeing a nutritionist.  

The Veteran was afforded another VA examination in July 2014 after essentially testifying that the DM had worsened.  On examination, the Veteran was noted to be on medication including insulin and diet control for his DM.  The examiner stated that the Veteran visited his diabetic care provider for episodes of hypoglycemia less than 2 times per month.  However, the Veteran had not had any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the past 12 months.  The Veteran had not had progressive unintentional weight loss and loss of strength attributable to DM.

The Veteran's DM requires insulin and diet restrictions, but does not result in any regulation of his activities.  He also has not had episodes of ketoacidosis or hypoglycemic reaction.  He also has not had progressive loss of weight and strength.  

As noted, in order for a higher 40 percent rating to be warranted, the evidence would have to establish that the Veteran's DM requires insulin, restricted diet, and regulation of activities.  The Veteran's DM is controlled through diet and insulin.  As such, the Veteran's DM does not meet the criteria for a higher rating and has not met the criteria at any point during the appeal period.

Conclusion

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 50 percent for PTSD and the preponderance of the evidence are against a rating in excess of 20 percent for DM.  In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD and DM are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  There have not been frequent hospitalizations as there was only one hospitalization for PTSD or marked interference with employment as the Veteran sustained employment with the same employer for decades prior to retirement.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

From March 26, 2009 to October 25, 2009, as well as from January 1, 2010, entitlement to a 50 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an increased rating for DM is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


